
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1459
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2010
			Mr. Djou submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing the 50th Anniversary of the
		  50-star flag of the United States.
	
	
		Whereas, on April 30, 1900, President William McKinley
			 signed into law the Organic Act (chapter 339; 31 Stat 141), by which Hawaii
			 became a territory of the United States;
		Whereas, on December 31, 1910, J. C. Bud Mars made the
			 first powered airplane flight in Hawaii from a Moanalua field in a Curtiss P–18
			 biplane, the Skylark;
		Whereas, on November 16, 1942, Joseph Farrington was
			 elected to serve as Hawaii’s first Delegate to Congress;
		Whereas, on August 21, 1959, President Dwight D.
			 Eisenhower issued Executive Order No. 10834 (4 U.S.C. 1 note) recognizing the
			 admission of the State of Hawaii into the Union and prescribing the design of
			 the 50-star flag of the United States;
		Whereas over 400 designs had been submitted by school
			 children, associations, individuals, and flag manufacturers for the 50-star
			 flag;
		Whereas the Office of the Quartermaster General, under the
			 direction of Major General Andrew T. McNamara, redesigned the flag of the
			 United States with specifications from Executive Order 10834;
		Whereas, on August 21, 1959, Representative Daniel K.
			 Inouye became Hawaii’s first voting member of the House of
			 Representatives;
		Whereas the 50-star flag is the 27th flag of the United
			 States;
		Whereas, on July 4, 1960, the 50-star flag became the
			 official flag of the United States; and
		Whereas, on July 24, 1969, the 50-star flag was planted on
			 the moon: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes and celebrates the 50th Anniversary of the 50-star flag becoming the
			 official flag of the United States on Independence Day, July 4, 1960.
		
